OPINION OP THE COURT.
The appeal and the application for a writ of certiorari, the' consolidation of which is sought by counsel for Cintron Her-manos, being two entirely different remedies, and such consolidation not being authorized by sections 104 and 347 of the Code of Civil Procedure, the motion is overruled. And with reference to the motion of the Banco Territorial y Agricola to dismiss the appeal taken by Cintron Hermanos from the order of the Humacao court of August 29th last, in view of the provisions of articles 175 and 176 of the Regulations for the execution of the Mortgage Law and section 295 of the Code of Civil Procedure in force, said motion is dismissed on the ground that the order appealed from is not appealable either under the Mortgage Law and the Regulations or under the new Code of Civil Procedure; and it is ordered that this decision, as to the second point, be communicated to the District Court of Humacao for the proper purposes.

Dismissed.

Chief Justice Quinones, and Justices Hernandez, Figueras, MacLeary, and Wolf concurred.